DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/30/20 and 7/22/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimura et al., US 2015/0148508 (hereinafter Nimura).
Regarding claim 1, Nimura teaches a light emitting element ([0002,0076]), a light guide unit having at least one edge and at least one surface, and at least one light source arranged on the at least one edge of the light guide unit, the at least one surface of the light guide unit is directly exposed to the environment of the light emitting element and the light guide unit comprises a moulding composition comprising a light transmitting polymer ([0019-0020]) and at least one compound of Formula I ([0060]).

Regarding claim 6, Nimura further teaches the compound according to Formula I ([0060]).
Regarding claims 13-15, Nimura further teaches a light emitting element and a method of manufacturing an outdoor light emitting device for backlighting in traffic signs ([0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nimura.
Regarding claims 9 and 18, Nimura teaches the invention as explained above.  Further, it is the position of the examiner that it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide operating parameters with the claimed maximal temperature to ensure long life of the device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nimura in view of Sumitomo et al. JP 3951623 (hereinafter Sumitomo).
Regarding claim 12, Nimura teaches the invention as explained above but is silent as to the scattering particles of the light guide unit.  However, in the same field of endeavor of light emitting devices, Sumitomo teaches scattering particles.  Further, Sumitomo teaches the scattering particles provide the benefit of increased light emitting efficiency.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide scattering particles in the light guide.
Allowable Subject Matter
Claims 5, 7, 8, 10, 11, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875